Title: To Thomas Jefferson from William Lee, 1 March 1806
From: Lee, William
To: Jefferson, Thomas


                        
                            Sir/
                            
                            Bordeaux March 1st. 1806
                        
                        I have shipped for you, on board the Brig Hope Capt Fisher, bound to Alexandria, two Cases of Hermitage
                            Wine, sent to me from Tain by order of Mr Cathalan, and one barrel of white wine, from the Estate of Madam La
                            Rochefoucauld, at Cahuzac in the department of the Dordogne. These wines reached me so late in the fall that I thought it
                            prudent to keep them in my cellar until this time rather than send them a winter passage—I hope Sir they will arrive safe
                            and be to your liking. 
                  With the highest veneration I have the honor to remain Your obedient Servant
                        
                            Wm. Lee
                            
                        
                    